Citation Nr: 1758832	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  05-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active military service from April 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2008 and June 2010, the Board remanded various issues, to include a claim of service connection for erectile dysfunction for further evidentiary development.  In May 2012, the Board denied higher ratings for service-connected right epididymitis with painful testicle, service-connected left varicocele, and service-connected skin disability of the scrotum.  It again remanded the claim of service connection for erectile dysfunction for additional development.  Thereafter, in a February 2013 decision the Board denied the Veteran's claim for service connection for erectile dysfunction both on a direct basis and as secondary to service-connected disability. 

The Veteran appealed the Board's February 2013 decision to the United States Court of Appeals for Veterans Claims (Court) which issued a Memorandum decision in June 2014 vacating the Board's February 2013 decision and remanding the case for further development and readjudication.  

In October 2014 the Board remanded the case to obtain any outstanding private and VA clinical records and to obtain a VA medical opinion.  The VA medical opinion was obtained in April 2015.  

By letter of June 15, 2016, the Veteran and his attorney were notified that the Board has decided to obtain a medical expert's opinion.  That advisory opinion was rendered in May 2017.  By Board letter of September 25, 2017 the Veteran's attorney was notified that on September 18, 2017, the Board sent a notice letter to the Veteran, giving him and his attorney60 days in which to submit further argument or evidence in response to the medical opinion.  On November 16, 2017, the Veteran's attorney submitted additional argument, including challenging the adequacy of the May 2017 advisory opinion and quoting from the same, thus establishing that the attorney had a copy thereof.  

The case has now been returned for appellate consideration.  

Additionally, the Board notes that a May 2017 rating decision denied service connection for folliculitis and confirmed and continued a prior denial of service connection for bilateral pes planus, of which the Veteran was notified by RO letter of June 1, 2017.  He was last notified by letter of November 25, 2009 of a rating decision denying reopening of that claim.  The Veteran's VA Form 21-0958, Notice of Disagreement (NOD) was received in August 2017 as to the May 2017 rating decision confirming and continuing the denial of service connection for bilateral pes planus, in which he stated his belief that his foot problem got worse during service.  By letter dated August 10, 2017, the RO acknowledged receipt of the NOD and stated that a Decision Review Officer (DRO) or a Veterans Service Representative (VSR) would check his file for completeness and a review would be made of the evidence.  If additional evidence was not requested and he did not request a hearing, if the claim could not be granted a Statement of the Case (SOC) would be issued.  In support of the claim for service connection for bilateral pes planus, the Veteran's attorney submitted the Veteran's VA Form 21-4138, Statement in Support of Claim, dated in September 2017 in which the Veteran set forth supporting lay evidence.  

As yet, no Statement of the Case (SOC) has been issued addressing this matter.  Typically, after an NOD has been filed to an RO adjudication of a claim, the appellant is entitled to an SOC, and the RO's failure to issue an SOPC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, because the RO has acknowledged receipt of the NOD, and indeed undertaken further action with respect thereto, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (in which an NOD had not been recognized).  As the RO is properly addressing the NOD, no action is warranted by the Board. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Erectile dysfunction was first diagnosed many years after the Veteran's active military service and is not related to his period of service.  

2.  Erectile dysfunction has not been caused or made chronically worse by service-connected disability or disabilities.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are not met.  38 U.S.C. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, the Board's May 2012 remand noted that the Veteran has not been provided with adequate notice regarding the Veterans Claims Assistance Act of 2000 (VCAA) and its applicability to his appeal for service connection for erectile dysfunction.  The notice letters sent to the Veteran in March 2008 and March 2009 informed him of the evidence needed to substantiate a claim for service connection on a direct basis, but did not address the evidence needed for a claim of secondary service connection.  The Veteran had maintained that his erectile dysfunction was caused or chronically worsened by his service-connected right epididymitis and/or left varicocele.  As noted in the February 2013 Board decision, vacated by the Court, VA's duty to notify was satisfied by a May 2012 letter, and the claim was readjudicated in a November 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Moreover, the Court's June 2014 decision did not find that there was any failure to provide appropriate VCAA notice.  

Similarly, as to the duty to assist, the Court's June 2014 decision did not find that there was any failure to provide appropriate VCAA assistance in developing the claim except as to the adequacy of past VA examinations.  

The Board remanded this case in 2008 to obtain any outstanding Social Security Administration (SSA) records.  In a 2010 Board remand it was noted that the RO appeared to have made two attempts to obtain SSA records but no response has been received.  In a March 2010 supplemental statement of the case (SSOC), the RO had informed the Veteran that SSA had not responded; however, after the second attempt the RO informed the Veteran by a letter in September 2009 that it might take several months to receive a response from SSA.  No further follow-up to the September 2009 request had been initiated.  Thus, the case was remanded again for that purpose.  The Veteran's SSA records have now been obtained and included in the claims folder.  

The Board remanded this case in 2008 to afford the Veteran a VA examination, which was done.  The Board remanded this case in 2014 to obtain a VA medical opinion.  That medical opinion was obtained in May 2017.  

The Board had remanded this case to, in part, obtain any outstanding VA clinical records.  His VA treatment records dating back to 1982 are now on file.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  

The Veteran has not requested the opportunity to testify in support of his claim.  

The Board finds that VA has adequately fulfilled its obligation to provide notice and assistance to the Veteran in obtaining the evidence necessary to substantiate his claim.  

Principles of Service Connection

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Secondary service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that during the course of the present appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2017)).  The amendment merely sets a standard by which a claim of service connection based on aggravation is judged, but it applies only after it is determined that there has indeed been some worsening due to service-connected disability.  In a June 2005 statement of the case (SOC), the Veteran was provided with the version of 38 C.F.R. § 3.310 in effect prior to the amendment.  In a March 2010 SSOC, the Veteran was provided the amended version of 38 C.F.R. § 3.310.  The new provision is more restrictive than the older version of 38 C.F.R. § 3.310 and is consequently less favorable to claimants.  Hence, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2017).  

Recently, the Court held that for a veteran to be service connected on a secondary basis under a causation theory, the primary disability need not be service connected, or even diagnosed, at the time the secondary condition is incurred.  Frost v. Shulkin, No. 15-3102, slip op (U.S. Vet. App. Nov. 30, 2017) (precedential panel decision).  In this case, however, there is no evidence or allegation that the claimed erectile dysfunction preceded the earliest manifestations or diagnoses of epididymitis or varicocele.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet.App. 49 (1990).  

Background

The Veteran's STRs does not reflect complaints, diagnoses, or treatment for erectile dysfunction. 

On VA examination in November 1977 the diagnoses were chronic right epididymitis and a left varicocele.  There were no complaints of erectile dysfunction.  

On VA examination in September 1978 a left varicocele was detected and the diagnosis was chronic recurrent epididymitis.  There were no recorded complaints of erectile dysfunction.  

The Veteran underwent VA hospitalization in September 1991 and April 1992 for chemical dependency.  He underwent VA hospitalization in September 1992 for substance abuse.  A VA November 1992 discharge summary reflects diagnoses of drug dependence, and alcohol dependence continues.  He had been dependent on drugs, and cocaine, since 1981.  He had a history of diabetes.  He underwent VA hospitalization in December 1994 and June 1997 for substance abuse.  

The Veteran underwent a VA examination in November 2004 by a nurse practitioner to determine the severity of his service-connected right epididymitis with painful testicle, left varicocele, and skin condition of the scrotum.  His medical records were not available for review prior to the examination.  He denied urinary incontinence and there were no recurrent urinary tract infections noted.  The Veteran did report erectile dysfunction for the previous 5 or 6 years, for which he used Viagra but was not completely satisfied with using Viagra, although he could penetrate and ejaculate.  Physical examination showed bilaterally descended testes, with no tenderness or masses observed on palpation.  The testicles were of normal size and consistency.  A scrotal ultrasound showed a "small" left varicocele, bilateral epididymal cysts, and bilateral hydroceles.  The Veteran reported pain in the right testicle 3 to 4 times a month which radiated upward.  The pain lasted 1 to 2 minutes and required him to stop whatever he was doing to relieve it. He did not require any antibiotic or pain medication.  The report of this examination was approved by a VA endocrinologist.  

The Veteran underwent a VA examination of his scrotum in November 2004.  He gave a history of a rash on the scrotum during service, which was treated successfully with corticosteroids.  He had not experienced any symptoms since his discharge from service.  A physical examination of the scrotum showed no signs of a skin disorder.  The Veteran denied any symptoms of a skin disorder, nor was he undergoing treatment for any skin disability of the scrotum.  The diagnosis was eczema, resolved with no residuals.  

On VA examination in March 2006 by a nurse practitioner, the Veteran's claim was reviewed.  He claimed erectile dysfunction due to his epididymitis or varicocele.  He reported nocturia 3 to 4 times a night, but no recurrent urinary tract infections.  He denied hematuria and dysuria.  He had not been hospitalized for any urinary tract disease within the past year.  There were no catheterization, dilatation, or drainage procedures.  There was no trauma or surgery involving the penis or testicle.  The Veteran's erectile dysfunction was no longer successfully treated by medication.  Physical examination showed bilaterally descended testes and a normal phallus.  The examiner stated that the Veteran's symptoms related to varicocele and epididymitis were "minimal."  With regard to local and systemic disease affecting sexual function, the Veteran was noted as having a smoking history of 30 years, and not having smoked for 6 years.  He had a history of alcohol and substance abuse but had been abstinent the last six years.  The Veteran reported no morning or evening erections, and his use of medications did not provide satisfactory erections for penetration.  A laboratory value of 1.1 was noted for testosterone.  The examiner, in particular, commented as follows:

There is no relationship between erectile dysfunction and varicocele or epididymitis in this [V]eteran.  [The Veteran] reports minimal symptoms related to these conditions.  Prostate enlargement with abnormal digitial [sic] rectal exam will require further evaluation.  Scheduled ultrasound evaluation.  He has hypogonadism, morbid obestity [sic] which may contribute to erectile dysfunction. 

On VA examination in March 2010 by a physician the Veteran's claim file and medical records were reviewed.  He reported bilateral testicular pain, worse on the right.  He did not receive treatment for these symptoms.  He was still experiencing erectile dysfunction, despite taking medication.  The examiner attributed the erectile dysfunction to the Veteran's history of smoking for 30 years and low testosterone.  There was no history of recurrent urinary tract infection or hospitalization.  Physical examination showed bilaterally descended testicles, with no scrotal edema, no palpable varicocele on either side, and no inguinal hernia.  The phallus was normal and the testicles were normal in size.  The right testicle was "mildly tender to palpation."  The examiner stated that the Veteran's: 

erectile dysfunction (ED) is a separate medical problem from the service connected testicular conditions and there is no evidence to suggest that it is related to his military service.  According to the records, the erectile dysfunction began more than 20 years after his discharge from the military.  Therefore, the ED is less likely than not caused by, related to, or aggravated by his service connected epididymitis or varicocele. 

On VA examination in March 2010 of the Veteran's scrotal skin his claim file and medical records were reviewed.  He reported no symptoms of rash or any other skin disorder of the scrotum since he was last examined.  He had not received any treatment for such a condition.  He could not recall the last episode of a rash on the scrotum.  A physical examination of the skin of the scrotum was normal, with no evidence of rash, lesions, or any residuals of a skin condition. 

A January 23, 2015 VAOPT record reflects a notation that the Veteran "[l]ikely BPH [benign prostatic hypertrophy] as pt [patient] has LUTS [lower urinary tract infections]."  

The Veteran was afforded a VA genitourinary examination on April 17, 2015, by a physician at which time the Veteran's VA electronic records were reviewed.  The Veteran's inservice medical history was summarized.  He married once and had fathered 6 children.  He had no genitourinary problems or care after separation until 1993 or 1994 when he went to the Cleveland VA for symptoms of ED.  He stated he was immediately prescribed injections to be self-administered directly into the penis for intercourse, which he used for 2 years.  Currently, he used Viagra periodically to assist him in receiving oral sex but he stated he had not had penetration for 15 years.  The examination report indicates that the etiology of the Veteran's erectile dysfunction was undetermined.  

In an opinion the examiner stated that:

Virtual VA, VistA CPRS and VistaWeb have been reviewed.  I have reviewed the conflicting medical evidence and am providing the following opinion: It is less likely as not that the Veteran's ED is related to his period of military service or was caused by or aggravated by any service-connected condition.  The acute right epididymitis condition experienced during service was an acute and transient condition that resolved spontaneously with the assistance of activity profile.  It did not require any specific medical/surgical interventions and no recurrence is documented either during service or after military separation.  Acute epididymitis is not associated with erectile dysfunction [sic].  There is no current physical evidence of residuals of the left varicocele diagnosed during service.  The Veteran did not require any subsequent care for the condition during or after service.  Either the condition was misdiagnosed or it has completely resolved.  There is no medical basis to associate it with the Veteran's erectile dysfunction

Pursuant to a request by the Board, in May 2017 an opinion was obtained from a VA urologist.  The opinion states: 

1.  Summary of Facts: 

This is a urology medical opinion requested by the Board of Veteran Appeals.  The medical opinion requested is regarding the Veteran's erectile dysfunction claim.  Medical records were reviewed in detail through VBMS.  Both the service records and post service government and on-government medical records were reviewed in detail.  

Thank you for requesting my opinion s regard to erectile dysfunction.  I have reviewed the literature in regards to this.  I have reviewed the literature submitted by the veteran to support his claim.  I have also reviewed the veteran's medical records.  

2.  Medical Issues:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is caused by his service-connected right epididymitis associated with painful testicle and/or his service-connected left varicocele?

There is no connection between ED and epididymitis or varicoceles.

According to Campbell's Urology, 7th Edition, Chapter 39: 
ED could be psychogenic, neurogenic, endocrinologic, arteriogenic, cavernosal, drug induced, due to aging, or systemic illness such as HTN [hypertension] or CAD [coronary artery disease].   

There is no mention of varicocele or epididymitis causing problems with erectile dysfunction.  The anatomy surrounding epididymitis and varicoceles does not affect the penile blood flow or cavernosa.  

b.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction is aggravated (i.e. permanently worsened) by his service connection connected right epididymitis associated with painful testicle and/.or [sic] his service-connected left varicocele?  

I agree with the prior opinions in this case.  His condition of ED came well after the fact of his acute episode of epididymitis and the diagnosis of varicocele.  There is no documentation in the literature to support either of these conditions causing erectile dysfunction.  

There is no evidence to support ED being aggravated (i.e. permanently worsened) by an episode of epididymitis or a varicocele.  

Analysis

Initially, the Board notes that the Court noted that: 

"Epididymitis" is "an inflammatory reaction to spermatozoa that have escaped from the lumen of the epididymal tubules into the tissues of the epididymis."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 632 (32d ed. 2012) [hereinafter DORLAND'S].

The Court further noted that 

A "varicocele" is "a condition in males characterized by [varicose veins in] the pampiniform plexus. . . ."DORLAND'S at 2025. The "pampiniform plexus" is a "network of . . . veins from the testicle and the epididymis, constituting part of the spermatic cord." Id. at 1462, 1464. 

As noted above, a January 23, 2015 VAOPT record reflects a notation that the Veteran "[l]ikely BPH [benign prostatic hypertrophy] as pt [patient] has LUTS [lower urinary tract infections]."  

In a November 16, 2017 argument the attorney stated that January 23, 2015 VAOPT record notation was "[l]ikely BPH as pt has LUTS [and] erectile dysfunction."  However, the quoted language in this VAOPT does not state "[and] erectile dysfunction."  Moreover, even if it did, there is no demonstration that any benign prostatic hypertrophy (BPH) or any low urinary tract infections (LUTs) are in any way relevant to the question of whether the Veteran's right epididymitis with painful testicle or his left variocele, or both, caused or aggravated his current erectile dysfunction.  

In the 2014 Memorandum decision the Court found that the Board failed to explain why it relied on the 2006 and 2010 medical reports to deny the claim when the reports were inadequate and lack a reasoned analysis to support their medical conclusions.  Specifically, the Court found that the March 2006 VA examiner concluded, without explanation, that there was "no relationship between [ED] and varicocele or epididymitis in this veteran" much as the Board in January 2008 determined that the 2006 examiner "did not specifically make findings regarding the veteran's service-connected disabilities.  

The Court found that the 2006 opinion was inadequate because, first, the 2006 examiner provided a conclusion without rationale when she stated that there was no relationship between ED and his service-connected conditions.  Although the examiner indicated that there were "minimal symptoms" of service-connected epididymitis and varicocele conditions, that the examiner believed that those symptoms were minimal did not address whether the ED was as likely as not secondary to those conditions.  

Also, while the 2006 VA examiner indicated that the Veteran's hypogonadism and morbid obesity that "may contribute to [ED]," the determination that non-service-connected conditions potentially were contributory to the development or recurrence of ED does not answer whether the Veteran's service-connected testicular conditions as likely as not caused or aggravated ED.  

Thus, the Court found that the 2006 VA examiner's discussion was insufficiently detailed to inform the Board how the examiner reached her ultimate conclusion.  Because the few sentences outlined above constituted the entirety of the 2006 medical report, and because they did not answer questions relevant to the Veteran's claim for service connection for ED on a secondary basis, the Board clearly erred in relying on that opinion.   

The Court also found the 2010 VA examination report to be deficient.  The 2010 VA examiner concluded that ED "is a separate medical problem" from the service-connected testicular conditions, "there is no evidence to suggest that it is related to his military service," that the ED began more than 20 years after discharge and that therefore the ED was less likely than not caused by, related to, or aggravated by the service-connected conditions.  However, the statement that ED is a separate medical problem from the service-connected conditions does not answer whether ED was as likely as not caused by or aggravated by those conditions.  

Also, the Court noted that while the fact that ED manifested more than 20 years after service may be relevant to a direct service connection inquiry, such evidence does not address whether the ED was caused by or aggravated by the service-connected conditions.  For purposes of determining whether a condition is secondary to an already service-connected condition, the length of time after service that the secondary disability manifests is not relevant so as long as evidence establishes that it is a result of the service-connected condition.  

The key phrase is whether the evidence otherwise establishes that the claimed disorder is the result, via causation or aggravation, of the service-connected disorder.  In this case, for the reasons expressed below, the Board concludes that it does not. 

In the most recent argument of the Veteran's attorney, challenges to the prior VA examinations in 2004, 2006, and 2010 were repeated.  These need not be addressed in light of the Court's findings that the reports of these examinations, i.e., the opinions obtained, were inadequate.  The attorney also challenged the most recent VA examination in 2015 on the basis of an inadequate rationale for the negative nexus opinion.  However, it was for the lack of an adequate rationale that an advisory opinion was obtained in 2017.  The Veteran's attorney also challenges this advisory opinion alleging that there was no rationale.  

Specifically, it is alleged that the 2017 opinion observed that the erectile dysfunction came well after the onset of right epididymitis and the left varicocele but failed to discuss the Veteran's prior medical treatment and, rather, rendered a general opinion regarding possible causes of erectile dysfunction according to medical literature.  The Board disagrees.  First, as noted, the lack of a temporal connection may, in some cases, be relevant and in this case the varying examiners and the advisory opinion did note this fact stating that the "ED came well after the fact of his acute episode of epididymitis and the diagnosis of varicocele."  

Second, with respect to the 2017 advisory opinion's not reciting the Veteran's past medical treatment, that opining physician did review the entire record and, so, was well aware of the Veteran's past medical treatment for all of his conditions, including erectile dysfunction.  Also, the Veteran's past medical treatment was, in fact, recited in the reports of prior examinations, and the 2017 advisory opinion clearly read those prior examination reports; otherwise, the 2017 opining physician could not have stated, as he did, that he agreed with the conclusions and opinions reached by the prior examiners.  Moreover, the attorney has not cited to any evidence indicating that the Veteran's past medical treatment is significant or otherwise explained how past medical treatment is relevant for the purpose of a medical expert rendering an opinion regarding a nexus between the Veteran's service-connected disorder and his erectile dysfunction.  

Also, as to there being no rationale expressed in the 2017 advisory opinion the report must be analyzed as a whole.  In this connection, the 2017 advisory opinion cited to medical literature at to possible causes of erectile dysfunction and stated "[t]here is no mention [in such literature] of varicocele or epididymitis causing problems with erectile dysfunction."  In addition to observing the state of medicine, as reflected in medical literature, the 2017 advisory opinion continued and stated that "[t]he anatomy surrounding epididymitis and varicoceles does not affect the penile blood flow or cavernosa."  It is well known that it is the flow of blood into the penis, or cavernosa, which causes an erection and, as such, it was not to be expected that the 2017 advisory opinion would state this simple and incontrovertible fact.  Thus, because the flow of blood into the penis, or cavernosa, is not affected by the "anatomy surrounding epididymitis and varicoceles" it is not possible for either of these two disorders, or both together, to impair the flow of blood into the penis, or cavernosa.  Logically, this means that there is no pathologic or medical connection between epididymitis or varicoceles, or both, and erectile dysfunction.  While the 2017 advisory opinion did not state this in layman's terminology, the Board is authorized to make logical deductions from opinions rendered by medical experts, provided that the logical deduction is not the only conclusion which can be reached.  In light of the 2017 advisory opinion's terminology and discussion, the Board finds that there is no other logical deduction or conclusion which can be reached.  And, because there is no pathologic or medical connection between epididymitis or varicoceles, or both, and erectile dysfunction the Board need not address the credibility or probative value of the Veteran's lay statements in this case.  

Although the 2017 advisory opinion did not specify the exact cause, or causes, of the claimed erectile dysfunction even if medical personnel rendering an opinion is not able to ascertain the specific etiology of a claimed disability, if the opinion rendered does not support a claim for service connection, the inability to pinpoint the etiology of a disability does not render an opinion speculative or inadequate for adjudication by the Board, particularly when the examiner rends a reasoned, albeit negative, opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010) (explaining that the examiner does not need to determine the precise etiology of a disability when evaluating a claim for benefits, as long as the examiner has reached the conclusion that the disability is "less likely than not" related to service).  

For the foregoing reasons, the Board finds that the 2017 advisory opinion is adequate for the purpose of rendering a fully informed decision in this case.  That advisory opinion not only rendered a clear conclusion but also a reasoned medical explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007; Reonal v. Brown, 5 Vet. App. 458, 461 (1993); and Neives-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Accordingly, and particularly because there is no favorable medical opinion of record to be weighed against the negative VA 2017 advisory opinion, the Board finds that the preponderance of the evidence is against the claim for service connection for erectile dysfunction.  


ORDER

Service connection for erectile dysfunction, to include as due to service-connected disability, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


